DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on July 19, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejections which are withdrawn.
3.	A new ground of rejection is set forth in this office action.
Terminal Disclaimer
4.	The terminal disclaimer filed on July 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Appl. 16,767,198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 8-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200280096.  The reference has an earliest filing date of November 21, 2017 which antedates the present claims having an effective filing date of September 20, 2018 and priority claim to foreign applications dated October 11, 2017 and March 7, 2018.  The earlier date cannot be granted because an English language translation of the foreign documents have not been provided to determine support for the claimed genus under 35 USC 112.
	The reference teaches various compounds that fall within the scope of the present claims, for example, 
    PNG
    media_image1.png
    132
    135
    media_image1.png
    Greyscale
 (page 11 of priority document filed November 21, 2017).  This compound corresponds to the present claims in the following manner:  X1=X2=H; -(Rb2 = alkyl)-CL2=CL3L4 wherein L2=F and L3,L4=H.  See various other compounds, for example, on page 11 of the priority document of reference which applies to the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626